Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 25, 2022

The Court of Appeals hereby passes the following order:

A23D0019. HARBORVIEW THOMASTON, LLC d/b/a HARBORVIEW
    HEALTH SYSTEMS v. TERI FIELDS, AS ADMINISTRATOR OF THE
    ESTATE OF VESTER DURHAM, DECEASED et al.

      Upon consideration of the Application for Discretionary Appeal, it is ordered
that it be hereby GRANTED.
      Ordinarily, within ten days after an order is issued granting a discretionary
appeal, the applicant must file a notice of appeal in the trial court to secure a review
of the issues. OCGA § 5-6-35 (g). However, Harborview Thomaston, LLC has
already filed a notice of appeal, and the case has been docketed here as Case No.
A23A0076. Harborview Thomaston, LLC need not file a second notice of appeal. See
Wannamaker v. Carr, 257 Ga. 634, 635 (1) (362 SE2d 53) (1987). To avoid
superfluous appeals, our review of the trial court’s order will proceed under Case No.
A23A0076.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/25/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.